UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1685



BRYAN OSGAR,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-02-2552-0-18BD)


Submitted:   November 30, 2004            Decided:   January 5, 2005


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, Aiken, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Strom Thurmond, Jr., United
States Attorney, Marvin J. Caughman, Assistant United States
Attorney, Columbia, South Carolina; Deana R. Ertl-Lombardi,
Regional Chief Counsel, Laura Ridgell-Boltz, Assistant Regional
Counsel, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bryan Osgar appeals the district court’s order accepting

the recommendation of the magistrate judge and upholding the

Commissioner’s    denial   of   Osgar’s   application    for    disability

insurance benefits and supplemental security income.               We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.           See Osgar v.

Barnhart,   No.   CA-02-2552-0-18BD   (D.S.C.   Mar.    29,    2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -